department of the treasury int ernal revenue service washington d c number release date date cc pa cbs br2 gl-145709-01 uilc memorandum for associate area_counsel sb_se area manhattan from lawrence schattner branch chief branch collection bankruptcy summonses subject advisory opinion-form this memorandum responds to a request for advice received from your office on date you have asked us to consider whether a chapter debtor or the trustee should sign form_872 to extend the time to assess pre-petition taxes in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this writing may contain privileged information issue sec_1 when an individual debtor in a chapter bankruptcy case owes pre-petition income taxes for which the service has filed a proof_of_claim should the service request the debtor or the trustee to sign form_872 to extend the time period in which to assess the taxes are requesting the taxpayer to sign form_872 and signing form_872 acts in violation of the automatic_stay the chapter debtor should sign form_872 conclusion neither requesting the taxpayer to sign form_872 nor signing form_872 violate the automatic_stay background you state this question arose when the taxpayer an individual who recently filed for bankruptcy under chapter and then converted to chapter had unpaid income taxes due for a pre-petition year the service filed a proof_of_claim in the bankruptcy case and now seeks to extend the time to assess using form_872 both the trustee and the debtor have expressed concern that signing form_872 would violate the automatic_stay and you asked which should sign form_872 discussion bankruptcy code sec_362 establishes exceptions to the automatic_stay including the making of an assessment for any_tax and issuance of a notice_and_demand for payment of such an assessment b c sec_362 thus the automatic_stay does not prohibit the service from making an assessment and issuing notice_and_demand for payment form_872 is a consent to extend the time to assess a tax requesting a taxpayer to execute form_872 and signing form_872 are not acts in violation of the automatic_stay because they are done as part of the assessment process in addition because the automatic_stay does not prohibit making an assessment under b c sec_362 the statute_of_limitations for assessing taxes is not suspended under sec_6503 by reason of the bankruptcy case the removal of the prohibition against making assessments during the bankruptcy case and the running of the statute_of_limitations lead to the conclusion that the service is authorized to request the taxpayer to sign form_872 the assessment exception thus applies to the assessment of taxes as well as signing form_872 see i r m under sec_6501 the service must make an assessment within three years of filing of the tax_return sec_6501 allows for extension of the three year period provided both the service and the taxpayer consent in writing prior to the expiration of the original period form_872 consent to extend time to assess tax serves this purpose in the present case because the taxes arose pre- petition the debtor would be the taxpayer thus the debtor would be the proper party to sign form_872 conversion of the chapter case to a chapter did not effect the nature of the prepetition liabilities see b c a note also that sec_6501 requires the service to notify the taxpayer of the right to refuse to extend the limitations_period or to limit an extension to particular issues or a particular time period each time the service requests such an extension i r m requires this notice to be given in writing by providing the taxpayer both letter and publication if you have any further questions please contact the attorney assigned to this matter at
